DETAILED ACTION
Status of the Claims
	Claims 1, 3-4, 7, 10-11, 14-16, 18-20, 23-27, 29-32 and 39-45 are pending in the instant application. Claims 18-20 and 30 have been withdrawn based upon Restriction/Election. Claims 1, 3-4, 7, 10-11, 14-16, 23-27, 29, 31-32 and 39-45 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 11/10/2015, the filing date of the document GB-1519811.2.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-4, 7, 10-11, 14-16, 25-27, 29, 31-32 and 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over DADEY (US 2011/0171305; published July, 2011) in view of Schoenhammer et al. (“Poly(ethylenegycol) 500 Dimethylether as Novel Solvent For Injectable In Situ Forming Depots,” 2009, SPRINGER; Pharmaceutical Research, Vol. 26, No. 12, pp. 2568-2577); Kang-Mieler et al. (“Advances in ocular drug delivery: emphasis on the posterior segment,” JUN-2014,  Expert opinion on drug delivery Vol. 11, No. 10, pp. 1647-1660); and SCHWARTZ (US 6,149,931; published November, 2000).02/12
Applicants Claims
	Applicant claims an ocular hydrogel composition for sustained release of a therapeutic agent, said hydrogel composition comprising a homogeneous mixture of a photopolymerizable composition, a biodegradable polymer, a photoinitiator, and said therapeutic agent, wherein: the photopolymerizable composition is present in said hydrogel composition in an amount of 99 to 60% (w/w), and is selected from the group consisting of polyalkylene glycol diacrylate, polyalkylene glycol dimethacrylate, fragments thereof, monomers thereof, mixtures thereof, copolymers thereof; and block copolymers thereof, the photopolymerizable composition having a molecular weight in the range of 100 to 20,000 Dalton; and the biodegradable polymer is selected from the group consisting of lactide/glycolide co-polymer (PLGA), polylactic acid (PLA), polyglycolic acid (PGA), polycaprolactone (PCL), lactide/caprolactone copolymer (PLC), poly(L-lactide (PLLA), mixtures thereof, copolymers thereof, and block copolymers thereof (instant claim 1).
	Applicants elected species include: (i) a species of photopolymerizable composition is fragments and monomers of polyalkylene diacrylate; (ii) a species PLGA; a species of photoinitiator is (1-[4-(2-hydroxyethoxy)-phenyl]-2-hydroxy-2-methyl-1-propanone) (Irgacure 2959); and a species of therapeutic agent is bevacizumab (BVZ).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DADEY teaches a controlled release biodegradable polymer formulation adapted for administering bioactive agents such as therapeutic proteins to a patient through implantation of a bolus that forms a depot within the patient’s body tissues (see whole document, particularly the abstract). DADEY teaches that the formulation includes a biodegradable polymer, an organic solvent that is at least slightly soluble in body fluids, and a dehydrated inclusion complex of the bioactive agent within a hydrogel; the biodegradable polymer is a biodegradable poly(lactide-glycolide) (PLG) copolymer; and the hydrogel includes a polymerized polyalkyleneglycol diacrylate or a copolymerized polyalkyleneglycol diacrylate and a polyalkyleneglycol monoacrylate diacrylate ([0010])(instant claim 1, elected species of: “a photopolymerizable composition […] selected from the group consisting of polyalkylene glycol diacrylate” and elected species of: “a biodegradable polymer […] selected from the group consisting of lactide/glycolide co-polymer (PLGA)”; instant claim 14). DADEY teaches the poly(lactide-glycolide) 
	DADEY teaches that “An inclusion complex of a bioactive agent within a hydrogel, when dehydrated, can be incorporated into a controlled release formulation of the ‘Atrigel®’ type that includes a biodegradable PLG copolymer and an organic solvent that dissolves the copolymer and is at least slightly soluble in an aqueous medium. The protein can be released from the hydrogel in undenatured or native form. The hydrogels can be composed of polymerized polyalkyleneglycolyl diacrylate and the copolymerized polyalkyleneglycolyl diacrylate and polyalkyleneglycolyl monoacrylate, both referred to herein as polyalkyleneglycolyl polyacrylates, that upon hydration form hydrogels. When an embodiment of the inventive formulation is implanted, for example as a depot, within the body tissues of a patient, and the dehydrated hydrogel inclusion complex is consequently exposed to body fluids through biodegradation of the Atrigel® type polymer depot, the dehydrated hydrogel inclusion complex rehydrates and can slowly release the protein into the body fluids such that it enters the circulatory system of the patient.” ([0012]). DADEY teaches that “It is understood that such depots can be adapted to persist for various lengths of time within the body, such as about 30 days, about 60 days, or about 3 months, 4 months or 6 months.” ([0004])(instant claims 40-41, 43-44).

	DADEY teaches that “The polymerization or copolymerization of the PEG diacrylate or diacrylate plus monoacrylate, termed herein the "polymerization reaction," can be carried out by any suitable means known in the art, but preferably the polymerization reaction is initiated by the use of ultraviolet (UV) light. Preferably an initiator adapted for activation by UV light is included at an appropriate concentration in the aqueous medium, for example at a concentration of about 0.1 wt%. An example of an initiator suitable for use is l-[4-(2-hydroxyethoxy)-phenyl]-2-hydroxy-2-methyl-1-propan-1-one (Irgacure 2959). Illumination of the aqueous solution of the monomers and preferably the initiator, for example with UV light of a wavelength of about 365 nm, results in the polymerization of the PEG 
	DADEY teaches that “The polymerization of the polyalkylenglycolyl diacrylate or the copolymerization of the polyalkylenglycolyl diacrylate and the polyalkylenglycolyl monoacrylate in the first aqueous medium to provide a hydrogel can take place using a range of concentrations of the PEG diacrylate monomer and, optionally, the PEG monoacrylate monomer. The concentration can be as low as about 5 wt % in the aqueous medium, or can be up to about 50 wt % in the aqueous medium.” ([0042], also see [0059]).
	Regarding instant claim 3, DADEY teaches that formulation can be injected into a patient in the form of a bolus which forms a depot of the controlled release formulation in situ through diffusion of the organic solvent into the body fluids ([0054]). Regarding instant claim 7, DADEY teaches their formulations include preformed an dehydrated hydrogels for implantation ([0046] to [0052]). Regarding instant 26, DADEY teaches the formulation constitutes a matrix (see, e.g., [0002]). Regarding instant claim 32, DADEY teaches that “The dehydrated inclusion complex of the bioactive agent in the hydrogel can, for example, be in the form of microparticles or nanoparticles, or more generally in the form of a finely powdered solid.” ([0013]), which is considered an implicit teaching of particles from several nm to about 1000 nm (nanoparticles) or particles of greater than about 1000 nm to 
Additionally, DADEY teaches that “It is understood that a person of ordinary skill in the art can select a UV activated initiator and an illumination wavelength suitable to give a desired degree of polymerization without undue experimentation.” ([0045]). One of ordinary skill in the art would have reasonably recognized that the degree of photopolymerization would affect the release profile of the therapeutic agent as the therapeutic agent is incorporated into the hydrogel matrix ([0002]). DADEY teaches that the formulation can have a variable release rate by means of the “burst effect” ([0033])(instant claim 45).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DADEY is that DADEY does not expressly teach (1) their controlled release biodegradable polymer hydrogel formulation is a ocular hydrogel composition; (2) the concentration of the polyalkylene glycol diacrylate is in the range of 60% to 99% (or 59.5% - 79.5%) (w/w) of the composition; or the PLGA is in the range of 20-40% (instant claims 1 & 16). Additionally, DADEY does not expressly teach the subject matter recited in dependent claims 10 and 29.
prima facie case of obviousness exists. (MPEP §2144.05-I).
	Schoenhammer et al. concludes that “PEG500DME is an excellent candidate for the development of an ISFD based on the observations of this study. PEG500DME demonstrates low hemolytic activity, and the PLGA solution in PEG500DME is a stabilizing system that is in the solid state at temperatures of 2–
	Kang-Mieler et al. teaches advances in ocular drug delivery with emphasis on the posterior segment (title), and that “In regard to the posterior segment ocular diseases, a common culprit in the progression of vision loss is the presence of retinal and/or choroidal neovascularization (CNV). A decade ago, the gold standard for treatment of these types of diseases involved the use of thermal laser photocoagulation to indirectly treat retinal neovascularization, thus lowering the overall oxygen demand of the retina, or to directly ablate CNV. The U.S. FDA has since approved several anti-VEGF therapeutics including pegaptanib, ranibizumab and aflibercept (along with off-label use of bevacizumab), to treat neovascular eye diseases, namely CNV secondary to age-related macular degeneration (AMD), diabetic macular edema (DME) and retinal vascular occlusions (paragraph bridging pp. 1647-1648). Kang-Mieler et al. teaches injectable hydrogels such as PEG-DA (p. 1652, §2.3.3), and microparticles such as PLGA microparticles (p. 1653, §2.3.4). Kang-Mieler et al. teaches that “Intravitreal injections and implants provide the easiest way to achieve therapeutic levels of drug to the posterior segment.” (p.1653, §2.4). Kang-Mieler et al. teaches anti-VEGF agents, including that “Before nd paragraph).
	Kang-Mieler et al. teaches “Intraocular implants have many advantages over more traditional methods of drug administration to the eye, including delivering sustained therapeutic levels of drug directly to the target site and bypassing the blood-eye barrier. […] Due to controlled release rates, active drug concentrations remain well below toxic levels and higher concentrations remain well below toxic levels and higher concentrations of the drug may be achieved without systemic side effects. In addition to providing an alternative to frequent weekly or bimonthly injections, sustained-release intravitreal implants my decrease the risk of infection or retinal detachment and potentially localize the therapy to the vitreous, with low systemic exposure.” (p. 1654, §2.4.2).
	Kang-Mieler et al. teaches polymeric microparticles including PLGA 75:25 encapsulating ranibizumab, and further that “Kang-Mieler and colleagues have 
	SCHWARTZ teaches methods directed at treating retinal breaks with a non-toxic polymer (see whole document). SCHWARTZ teaches “The invention provides methods for closing a retinal break in a mammal, comprising applying to the retinal surface over and around the retinal break a non-toxic polymer formulation comprising at least one polymer precursor, and transforming the polymer formulation into a gel-like coat. In a preferred embodiment, the polymer formulation comprises a photochemically reactive polymer precursor species that can be transformed from a liquid to gel form by exposure to light. Another preferred 
	SCHWARTZ teaches that “The polymer precursor is usually present in the polymer formulation at a concentration in a range of about 0.01 % to about 90%.” (col. 4, lines 35-37). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I). 
	SCHWARTZ further teaches that “Preferably the polymer precursors of the invention comprise reactive termini to allow for photopolymerization, such as, for example, free radical polymerizable termini. Examples of such reactive termini include acrylates and methacrylates, with acrylates being more preferred. Preferably the polymer precursor is a PEG diacrylate or tetracrylate.” (col. 5, lines 35-41), and degradable regions relative to that of the central water-soluble domain, including polyesters such as PLA and PGA (col. 5, line 42 to col. 6, line 43) (instant claim 10). SCHWARTZ further teaches “the biodegradable polymer formulation can also comprise reagents to facilitate the photopolymerization process, such as at least one photoinitiator, and one or more co-catalysts, such as, for example, […] triethanolamine.” (col. 7, lines 1-5)(instant 29, “co-initiator”).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a controlled release biodegradable polymer hydrogel implant formulation adapted for administering bioactive agents such as bevacizumab, said formulation including a biodegradable polymer such as PLGA, a poly(ethylene glycol) diacrylate, and a suitable photoinitiator such as Irgacure 2959, as suggested by DADEY, and to substitute the organic solvent such as NMP in the composition of DADEY with PEG500DME as suggested by Shoenhammer et al. in order to reduce the toxicity and improved the release characteristics of the formulation, and utilize said implant formulation for an ocular application such as for the treatment of ocular disease using the bevacizumab for the treatment of CNV secondary to age-related macular degeneration, as suggested by, Kang-Mieler et al., because the formulation would have had inherent advantages including: delivering sustained therapeutic levels of drug directly to the target site and bypassing the blood-eye barrier, and due to controlled release rates, active drug concentrations remain well below toxic levels and higher concentrations remain well below toxic levels and higher concentrations of the drug may be achieved without systemic side effects, in addition to providing an alternative to frequent weekly or bimonthly injections, sustained-release intravitreal implants my decrease the risk of infection or retinal detachment and in vitro or in situ polymerization.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DADEY  in view of Schoenhammer et al.; Kang-Mieler et al.; and SCHWARTZ as applied to claims 1, 3-4, 7, 10-11, 14-16, 25-27, 29, 31-32 and 39-45 above, and further in view of ZHOU (US 2008/0299168; published December, 2008).
Applicants Claims
	Applicant claims an ocular composition, as discussed above. Applicant further claims the ocular composition includes a pore-forming agent (instant claim 23) selected from polyethylene glycol, maltose, glucose, agarose, mannitol, gelatin, sodium chloride, magnesium carbonate, magnesium hydroxide, potassium chloride, sodium bicarbonate, potassium bicarbonate, and sucrose (instant claim 24).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DADEY teaches a controlled release biodegradable polymer formulation adapted for administering bioactive agents such as therapeutic proteins to a patient through implantation of a bolus that forms a depot within the patient’s body tissues, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DADEY is that DADEY does not expressly teach inclusion of a pore forming agent.
	ZHOU teaches a delivery system for sustained release and controlled delivery of a group of bioactive agents, particularly implants that may be performed on in situ 
polyethylene glycol, and polyvinylpyrrolidone.” ([0244]).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a controlled release biodegradable polymer hydrogel implant formulation adapted for administering bioactive agents such as bevacizumab, said formulation including a biodegradable polymer such as PLGA, a poly(ethylene glycol) diacrylate, and a suitable photoinitiator such as Irgacure 2959, as discussed above, and further to 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
	Applicants arguments over the GANCHEGUI reference are moot as this reference is no longer relied upon for rejection. 
	
Conclusion	

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                    


/TIGABU KASSA/Primary Examiner, Art Unit 1619